DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim depending from claims 1, 2 and 3.  See MPEP § 608.01(n).  In order to expedite prosecution, examiner will infer applicant intended to recite dependence of claim 4 from claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the gas stream device in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plavnik (US 2010/0199510).
As for claim 1, Plavnik shows an apparatus for dehydration of water containing material comprising: an ultrasound emitter (46, fig. 1); an ultrasound transmission platform that directly or indirectly supports said material (34, fig. 1); a fluid retained between said emitter and said platform, through which ultrasound energy is transferred (fig. 1, air); a gas stream device that directs drying gas to said material (50, fig. 5).
As for claims 9 and 20, Plavnik shows a method of dehydration of water containing material comprising locating the material either directly or indirectly on an ultrasound transmission platform of a dehydration apparatus that comprises: an ultrasound emitter (46, fig. 1); a fluid (fig. 1, air) retained between said emitter (46) and said platform (34), through which ultrasound energy is transferred (fig. 1, air); a gas stream device that directs drying gas to said material (50, fig. 5); and exposing said .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as to claims 1 and 9 above and further in view of Ware (US 2002/0040643).
Plavnik discloses a vacuum pump for exposing said material to a partial vacuum (150) and the claimed invention except for a housing to prevent or reduce escape of drying gas.  Ware teaches a housing to prevent or reduce escape of drying gas (fig. 1) in order to seal in the drying gases for a safer and more fuel efficient process.  Plavnik would benefit equally from sealing in the drying gases for a safer and more fuel efficient . 
Claims 4, 5, 7, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as to claims 1 and 9 above and further in view of Plavnik (US 2016/00225411), hereinafter “Plavnik ‘411.”
Plavnik discloses the claimed invention except for a heat exchanger for cooling of said fluid; wherein said heat exchanger enables said fluid to be cooled to a temperature below freezing temperature of water at pressure to which said material is exposed; wherein said platform comprises perforations in fluid communication with said gas stream device to enable drying gas to be directed to said material through said platform; wherein said material is a food material, fine chemical, pharmaceutical, biologically active agent, protein, carbohydrate, peptide, nucleic acid, antibody, enzyme, plasmid, microorganism, bacterial culture, agricultural product or plant or animal derived product.  Plavnik ‘411 teaches a heat exchanger for cooling of said fluid (103, fig. 1, [0078, last sentence of paragraph]); wherein said heat exchanger enables said fluid to be cooled to a temperature below freezing temperature of water at pressure to which said material is exposed [0085]; wherein said platform comprises perforations in fluid communication with said gas stream device to enable drying gas to be directed to said material through said platform (215, fig. 2A, [0091]); wherein said material is a food material, fine chemical, pharmaceutical, biologically active agent, protein, carbohydrate, peptide, nucleic acid, antibody, enzyme, plasmid, microorganism, bacterial culture, agricultural . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plavnik in view of Ware as to claim 2 above and further in view of Park (US 2011/0271548).
Plavnik discloses the claimed invention except for a de-humidifier for extracting water from drying gas after exposure to said material.  Park teaches a de-humidifier for extracting water from drying gas after exposure to said material (303, fig. 1, [0049]) in order to remove water from the drying air without changing thermal properties of the . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as to claim 9 above and further in view of Park.
Plavnik discloses the claimed invention except for a de-humidifier that extracts water from said drying gas after its exposure to said material.  Park teaches a de-humidifier that extracts water from said drying gas after its exposure to said material (303, fig. 1, [0049]) in order to remove water from the drying air without changing thermal properties of the fluid.  Plavnik would benefit equally from removing water from the drying air without changing thermal properties of the fluid.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Plavnik with a de-humidifier that extracts water from said drying gas after its exposure to said material as taught by Park in order to remove water from the drying air without changing thermal properties of the fluid. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plavnik as to claim 9 above and further in view of Park ’411 and Ware.
said material is pre-treated by immersion before dehydration in an [water] emulsion by locating a vessel containing said emulsion and said material directly or indirectly on said ultrasound transmission platform and exposing the emulsion and said . 

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 8 and 16 include allowable subject matter because prior art could not be found to disclose grooves, channels or indentations within said platform that serve to increase surface area of said material to which drying gas is exposed with all of the limitations of independent claims 1 and 9.  The feature can be found in Hoare, GB 2132744 (3, 4, fig. 1) but without any logical reason provided to combine the features of Hoare with Plavnik.  Prior art could not be found to include groove like openings about perforations to increase surface area with all the limitations of independent claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762